DAVIDSON, P. J.
Appellant was convicted of pursuing the occupation of selling intoxicating liquors in a local option territory; his Eunishment being assessed at two years’ con-nement in the penitentiary. This is a companion case to that of Thomas v. State, reported in 147 S. W. 262. The parties were tried substantially on the same facts, and the questions presented are practically the same, if not identical, with those in the Thomas Case. On the authority of the Thomas Case, this judgment is reversed, and the cause is remanded.